Citation Nr: 1221702	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  12-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to Dependency and Indemnity Compensation (DIC) Benefits pursuant to the provisions of 38 U.S.C.A. §  1318. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from January 1943 to February 1946, and from April 1948 to January 1950.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran died in April 2009. 

2. During his lifetime and at the time of death, the Veteran was service connected for the following: posttraumatic stress disorder (PTSD), rated 50 percent disabling at the time of death; bilateral hearing loss, rated 40 percent disabling at the time of death; gunshot wound with retained foreign body in the left arm, rated 30 percent disabling at the time of death; shrapnel wound scars of the left posterior upper arm, rated 10 percent disabling at the time of death; tinnitus, rated 10 percent disabling at the time of death; bilateral corneal abrasions with conjunctivitis, rated noncompensably (zero percent) disabling at the time of death; hemorrhoidectomy, rated noncompensably disabling at the time of death; healed facial wound, rated noncompensably disabling at the time of death; and tinea versicolor or dermatophytosis, rated noncompensably disabling at the time of death. 

3. The Veteran had an 80 percent combined schedular rating at the time of death. 
4. The Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities effective from March 14, 2006.

5. The Veteran was not in receipt of, or entitled to receive, compensation based on total disability for a period of 10 years of more immediately preceding his death, there were no service-connected disabilities that were continuously rated totally disabling for a period of at least five years from the date of discharge, and he was not a former prisoner of war.


CONCLUSION OF LAW

The requirements for entitlement to DIC under 38 U.S.C. § 1318  have not been met. 38 U.S.C.A. § 1318  (West 2002 & Supp. 2011); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

With regard to the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318, there is no disagreement between the appellant and VA as to the facts pertinent to that claim. The appellant has not claimed that the Veteran was "entitled to receive", as pertinently interpreted, as discussed infra, a 100 percent disability rating for the 10 years immediately preceding death, and she has similarly not claimed that the Veteran was a prisoner of war, or that service-connected disabilities were rated 100 percent disabling for at least five years following upon the date of discharge from service. Id. Because there is no disagreement as to the factual bases for this claim, and there appears to be no possibility of those factual circumstances having changed, the 38 U.S.C.A. § 1318 claim is properly denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994). Because the claim is denied as a matter of law, there is no reasonable possibility that any additional notice or development will further the claim pursuant to 38 U.S.C.A. § 1318. 


III. DIC Benefits under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318 , VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death were service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his own willful misconduct, and at the time of death, the Veteran was receiving or was "entitled to receive" compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999. See 38 U.S.C.A. § 1318  (West 2002); 38 C.F.R. § 3.22  (2010).

For purposes of DIC benefits under 38 U.S.C.A. § 1318, "entitled to receive" means that, at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to his dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset his indebtedness; (3) he had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) he had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because his whereabouts was unknown, but he was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determined that benefits were payable under 38 U.S.C.A. § 5309. See 38 C.F.R. § 3.22(b) .

While the appellant's status as the Veteran's spouse at the time of the Veteran's death is not in subject to debate, the remaining requirements of 38 U.S.C.A. § 1318 are not met.

At the time of the Veteran's death and during his lifetime he was service connected for the following: posttraumatic stress disorder (PTSD), rated 50 percent disabling at the time of death; bilateral hearing loss, rated 40 percent disabling at the time of death; gunshot wound with retained foreign body in the left arm, rated 30 percent disabling at the time of death; shrapnel wound scars of the left posterior upper arm, rated 10 percent disabling at the time of death; tinnitus, rated 10 percent disabling at the time of death; bilateral corneal abrasions with conjunctivitis, rated noncompensably (zero percent) disabling at the time of death; hemorrhoidectomy, rated noncompensably disabling at the time of death; healed facial wound, rated noncompensably disabling at the time of death; and tinea versicolor or dermatophytosis, rated noncompensably disabling at the time of death. None of these disorders were rated at a higher level at some prior time than they were at the time of death. These disabilities resulted in a combined disability rating of 80 percent, based on the combined rating table. 38 C.F.R. § 4.25. However, by a July 2007 rating action the RO granted a total rating based on individual unemployability due to service-connected disabilities (TDIU), effective from March 14, 2006. 

The Veteran was rated totally disabled for less than 10 years immediately prior to his death, he was not rated totally disabled continuously for any interval immediately following his release from active duty, and the evidence does not support that the Veteran was a former prisoner of war. Accordingly, the requirements for DIC benefits under 38 U.S.C.A. § 1318 are not met. These facts are not reasonably in dispute, and hence the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).
 

ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b). A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal connection is shown. 38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service. 38 U.S.C.A. § 1310 ; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

The Veteran's death certificate states that he died in his home in April 2009. The certificate further informs that the immediate cause of death was cardiac arrest, due to or a consequence of myocardial infarction, which was due to or a consequence of coronary artery disease, which was due to or a consequence of atherosclerosis. Other medical conditions noted on the death certificate to have been significant conditions contributing to death but not resulting in the underlying cause of death included the following: chronic renal failure ("CRF"), cardiomyopathy, chronic obstructive pulmonary disease (COPD), diabetes mellitus type II, and pulmonary hypertension. 

The balance of the medical evidence of record does not inform of erroneousness of the findings on the death certificate. 

At the time of the Veteran's death and during his lifetime he was service connected for the following: posttraumatic stress disorder (PTSD), rated 50 percent disabling at the time of death; bilateral hearing loss, rated 40 percent disabling at the time of death; gunshot wound with retained foreign body in the left arm, rated 30 percent disabling at the time of death; shrapnel wound scars of the left posterior upper arm, rated 10 percent disabling at the time of death; tinnitus, rated 10 percent disabling at the time of death; bilateral corneal abrasions with conjunctivitis, rated noncompensably (zero percent) disabling at the time of death; hemorrhoidectomy, rated noncompensably disabling at the time of death; healed facial wound, rated noncompensably disabling at the time of death; and tinea versicolor or dermatophytosis, rated noncompensably disabling at the time of death. None of these disorders were rated at a higher level at some prior time than they were at the time of death. These disabilities resulted in a combined disability rating of 80 percent, based on the combined rating table. 38 C.F.R. § 4.25. However, by a July 2007 rating action the RO granted a total rating based on individual unemployability due to service-connected disabilities (TDIU), effective from March 14, 2006. 

VA and private treatment records reflect that all the diseases or conditions found to have caused or contributed to death - coronary artery disease and atherosclerosis which were found causative of the myocardial infarction and ultimately the cardiac arrest causative of death; and the chronic renal failure, cardiomyopathy, COPD, diabetes mellitus, and pulmonary hypertension, which were found contributory to death - were not medically identified in the Veteran or diagnosed until many years following the Veteran's January 1950 separation from his last period of service.

It has been contended that the Veteran's service-connected PTSD may have contributed to the Veteran's cardiovascular disease causative of death. The appellant submitted a letter from a private interventional cardiologist dated in April 2010, stating as follows: "Posttraumatic stress disorder has been associated in many studies with cardiovascular mortality. [The Veteran] died from cardiac arrest, which could have been associated with posttraumatic stress."

The records within the claims file reflect that the Veteran was originally diagnosed with an anxiety neurosis with depression and service connected for this shortly after his service separation. This condition has reportedly been persistent since that time, with symptoms including nervousness, agitation, and impaired sleep including with nightmares. Upon a January 1995 VA examination this diagnosis was recharacterized for the Veteran as PTSD, to better fit contemporary psychiatric terminology. The Veteran was then assessed as having PTSD of moderate severity, with associated symptoms including continued agitation, nervousness, and impaired sleep with nightmares. These symptoms and this assessment were supported by the Veteran's own statements and those of his wife. The January 1995 VA examiner also noted that the Veteran had an organic brain syndrome, possibly due to age, that was causing memory impairment. 

However, medical records dating from the Veteran's lifetime did not identify a causal relationship between the Veteran's service-connected PTSD and any of the diseases or disorders found on the death certificate to have caused or contributed to the Veteran's death. 

The opinion by the interventional cardiologist in the April 2010 letter is in the nature of speculation, insofar as it states that PTSD "may" have contributed to his cardiovascular disease. That opinion, by making a conclusion of mere possibility, is too much in the realm of conjecture, and hence not a sufficiently definite medical statement of a link between PTSD and cardiovascular disease to support service connection for the cause of the Veteran's death.  See Winsett v. West, 11 Vet. App. 420, 424   (1998); see also Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6   (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative). 

A VA medical examiner's opinion was accordingly sought to ascertain whether an affirmative medical opinion (or an "at least as likely as not" opinion) providing any association between PTSD and cardiovascular disease causative of death could be provided. An examination based on the record was accordingly obtained in October 2010, but the examiner ultimately concluded that, given the facts of this case, a statement of a causal association between the Veteran's PTSD and his ultimately fatal cardiovascular disease could not be made without resorting to medically unsupported speculation. The examiner explained that while comorbidity studies showed an association, in that cardiovascular disease was present to a greater degree among persons with PTSD than persons without, there was "no objective evidence" that there was a direct causal link between PTSD and the coronary artery disease such as that which the Veteran had in his advanced age when he died. The examiner explained that the Veteran's coronary artery disease was at least as likely as not associated with his advanced age and was "particularly associated" with his diabetes mellitus. Hence, the examiner thus explained that the Veteran's case was not an average case, and a population association did not offer sufficient support for a causal link in the Veteran's case, where the noted other known causal factors were present. 

The United States Court of Appeals for Veteran's Claims (Court) has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation. Jones v. Shinseki, 23 Vet. App. 382   (2010). The Court held that an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation.

This is not a case where the VA examiner expressed speculation or unclarity as to whether or not the Veteran's psychiatric disorder was contributory to his cardiovascular disease causative of death. Cf., Jones v. Shinseki,  23 Vet. App. 382 (2010) (absence of clarity and/or contradiction in the VA examiner's findings and opinion and the examiner's statement that an opinion of causal link between the claimed condition and a service-connected condition could not be made without resorting to speculation required further development by VA prior to Board adjudication); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) (noting that the statement that an autopsy was necessary to provide an etiological opinion was ambiguous and further development was required); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991) (noting that where an examiner states that additional records and/or diagnostic studies could be helpful in providing an opinion, remand for further development may be warranted).  Rather, this is a case of a specific medical determination that the medical evidence and medical knowledge are insufficient to support a causal link to a probabilistic degree (e.g., "at least as likely as not"). Thus, the October 2010 VA examiner's opinion and that provided by the private interventional cardiologist dated in April 2010 are consistent in their failure to provide an affirmative opinion of causation to a probabilistic degree, but the VA examiner goes further than merely making a speculative point. The October 2010 VA examiner provides a determination that no opinion of a probabilistic degree (e.g., "at least as likely as not") may be made addressing a causal link between the Veteran's PTSD and his cardiovascular disease leading to death, because medical knowledge and the medical evidence in this case simply do not support such an opinion. The Board finds that the VA examiner has provided sufficient rationale for this conclusion, and the Board accordingly finds that the opinion satisfactorily addresses the question of causation raised by the interventional cardiologist's April 2010 letter. 

Ultimately, however, the obtained opinion in October 2010 proves insufficient, because it fails to address the question of aggravation of a condition causative of death by the Veteran's service-connected PTSD. 38 C.F.R. § 3.310. If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2011).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the case must be returned to the examiner for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Afford the appellant updated 38 C.F.R. § 3.159(b) notice, to inform her of the evidence necessary to substantiate the claim for service connection for the cause of the Veteran's death, including as secondary to service-connected disability, including based on aggravation pursuant to 38 C.F.R. § 3.310. Afford her the opportunity to further address the claim, and to submit any additional evidence. Any responses and evidence received should be associated with the claims file, and any indicated development should be undertaken. 

2. Thereafter, the claims file should be returned to the examiner who provided an October 2010 examination based on the claims file addressing the medical question of PTSD causing disability causative of death.  The examiner should be informed that the report was deficient because it failed to address the question of aggravation of disability causative of death by the Veteran's service-connected PTSD. Based on careful review of the claims file, the examiner should answer the following:

a. Is it at least as likely as not (a 50 percent likelihood, or greater) that the Veteran's service-connected PTSD aggravated (permanently increased in severity) a cardiovascular disorder and thereby substantially contributed to the cause of death, hastened the onset of death, or otherwise independently contributed to the Veteran's death?

b. The medical basis for all opinions expressed should be discussed in the addendum report. It would be helpful if the examiner, in expressing his opinion, would use the language "likely," "unlikely" or "at least as likely as not." The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that either the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusions as to find against it or the evidence favors the conclusion. 

c. If the examiner concludes that an opinion of aggravation cannot be provided without resorting to medically  unsupported speculation, then the examiner must provide a complete reason, supported by the facts as well as medical knowledge, for so concluding.

3. After the above actions have been completed, readjudicate the appellant's claim for entitlement to service connection for the cause of the Veteran's death. If the claim remains denied, issue to the appellant and her representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


